                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTIIBRN DMSION
                                 No. 7:08-CR-150-D


UNITED STATES OF AMERICA                     )
                                             )
                                             )
                  v.                         )              ORDER
                                             )
WALTER JAMES BROWN, II,                      )
                                             )
                         Defendant.          )


       On August 12, 2019, Walter James Brown, II ("Brown") moved pro se for relief under the

First Step Act ("First Step Act''), Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 [D.E. 56]. On

January 16, 2020, Brown, through counsel, filed a supplemental motion for a sentence reduction

[D.E. 59]. On January 30, 2020, the United States responded in opposition [D.E. 60]. On February

3, 2020, the Probation Officer submitted a modification memorandum concerning the Presentence

Investigation Report ("PSR") [D.E. 61]. On February 5, 2020, Brown replied [D.E. 63] and objected

to the modified PSR [D.E. 65]. On May 4, 2020, Brown objected to the modified PSR [D.E. 66] and

supplemented the motion for a sentence reduction [D.E. 67]. On June 22, 2020, Brown filed a pro

se emergency motion for a sentence reduction and for appointment of counsel [D.E. 68]. On July

2, 2020, Brown filed a pro se emergency motion for compassionate release and exhaustion of

adminjstrative remedy [D.E. 69]. As explained below, the court denies Brown's motions for

reduction of sentence, for compassionate release, and for appointment of counsel.

                                                 I.

       On February 23, 2009, pursuant to a written plea agreement, Brown, pleaded guilty to

possession with the intent to distribute more than five grams or more of cocaine base (crack). See



            Case 7:08-cr-00150-D Document 71 Filed 07/31/20 Page 1 of 9
[D.E. 12, 18, 19]. On August 4, 2009, the court held Brown's sentencing hearing. See [D.E. 30, 31].

At the hearing, the court adopted the facts set forth in the Presentence Investigation Report ("PSR").

See Fed. R. Crim. P. 32(i)(3)(A}-{B); Sentencing Tr. [D.E. 42] 4. The court calculated Brown's

total offense level to be 38, his criminal history category to be VI, and his advisory guideline range

to be 360 to 480 months' imprisonment. See Sentencing Tr. at 4-S. After thoroughly considering

all relevant factors under 18 U.S.C. § 3SS3(a) and granting the government's downward departure

motion, the court sentenced Brown to 300 months' imprisonment. See id. at 14-20; [D.E. 31].

Brown did not appeal.

        On December 28, 2018, the court granted Brown's motion for a sentence reduction under 18

U.S.C. § 3S82(c)(2), U.S.S.G. § lBl.10, and Amendment 782 and reduced his sentence to 262

months' imprisonment. See [D.E. S4] 3. In doing so, the court explained at length why it declined

to reduce Brown's sentence to 218 months. See id. at 2-3.

       On August 3, 2010, Congress enacted the Fair Sentencing Act of 2010 ("Fair Sentencing

Act''),Pub. L. No. 111-220, 124 Stat. 2371,2372(codifiedasamendedat21 U.S.C. § 801, et~.

Section 2 of the Fair Sentencing Act reduced statutory penalties by increasing the drug quantities

necessary to trigger certain statutory minimums and maximums. For example, the amount of crack

cocaine necessary to trigger a S to 40 year sentence increased from S to 28 grams. Likewise, the

amount of crack cocaine necessary to trigger a 10 year to life sentence increased from 28 grams to

280 grams. See id.., § 2, 124 Stat. at 2372.

       The First Step Act makes the Fair Sentencing Act's reductions in mandatory minimum

sentences apply retroactively to defendants who committed their "covered offense" of conviction

before August 3, 2010. See First Step Act§ 404(a), 132 Stat. at S222. Section 404(a) defines

"covered offense" as "a violation of a Federal criminal statute, the statutory penalties for which were

                                                  2

            Case 7:08-cr-00150-D Document 71 Filed 07/31/20 Page 2 of 9
modified by section 2 or 3 of the Fair Sentencing Act ... that was committed before August 3,

2010." Id. Under the First Step Act, a "court that imposed a sentence for a covered offense may .

. . impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 ... were in

effect at the time the covered offense was committed." First Step Act§ 404{b), 132 Stat. at 5222.

A court that modifies a sentence under the First Step Act does so under 18 U.S.C. § 3582(c)(1 )(B),

which allows a court to ''modify an imposed term of imprisonment to the extent otherwise permitted

by statute." 18 U.S.C. § 3582(c)(l)(B); see United States v. Woodson, 962 F.3d 812, 815-17 (4th

Cir. 2020); United States v. Chambers, 956 F.3d 667,671 (4th Cir. 2020); United States v. Wirsing.

943 F.3d 175, 183 (4th Cir. 2019); United States v. Alexander, 951 F.3d 706, 708 (6th Cir. 2019).

If a defendant qualifies, courts may consider a motion for a reduced sentence only if the defendant

did not previously receive a reduction pursuant to the Fair Sentencing Act and did not have a motion

under the First Step Act denied "after a complete review ofthe motion on the merits." First Step Act

§ 404(c), 132 Stat. at 5222.

       Under the First Step Act, the district court adjusts the sentencing guideline calculations "as

if the current lower drug offense sentences were in effect at the time of the commission of the

offense." United States v. Curry, 792 F. App'x 267,268 (4th Cir. 2020) (per curiam.) (unpublished)

(quotation omitted); see Chambers, 956 F.3d at 671-72. "Nothing in ... section [404(c) ofthe First

Step Act]," however, "shall be construed to require a court to reduce any sentence pursuant to this

section." First Step Act§ 404(c), 132 Stat. at 5222; see, e.g.• United States v. Gravatt, 953 F.3d258,

260 (4th Cir. 2020); Wirsing. 943 F.3d at 184-86; United States v. Barnes, No. 3:94cr80 (DJN),

2020 WL 1281235, at *4 (E.D. Va. Mar. 17, 2020) (unpublished); United States v. Latten, No.

1:02CR00011-012, 2019 WL 2550327, at *1-4 (W.D. Va. June 20, 2019) (unpublished).



                                                  3

            Case 7:08-cr-00150-D Document 71 Filed 07/31/20 Page 3 of 9
       Brown's new advisory guideline range is 240 months' imprisonment based ona total offense

level 34 and a criminal history category VI. See [D.E. 61] 1-2. The court has completely reviewed

the entire record, the parties' arguments, the new advisory guideline range, and all relevant factors

under 18 U.S.C. § 3553(a). See Chavez-Mesa v. United States, 138 S. Ct. 1959, 1966-68 (2018);

Chambers, 956 F.3d at 671-75; United States v. May, 783 F. App'x 309,310 (4th Cir. 2019) (per

curiam) (unpublished). In deciding whether to reduce Brown's sentence, the court finds that Brown

engaged in serious criminal behavior. See PSR [D.E. 49] ft 8-10. From at least December 2003

through November 14, 2008. Moreover, Brown distributed 1.935 kilograms of cocaine and 1.56

kilograms of cocaine base (crack). See id. at ,r 10. Brown possessed a weapon in connection with

his drug trafficking and directed the activities of two participants. See id. Brown is a violent

recidivist and has convictions for common law robbery, possession of cocaine, possession of a

firearm by a felon, possession with intent to sell or deliver cocaine (three counts), and possession

with intent to manufacture, sell or deliver cocaine, and attempt to traffic cocaine. See id. at ft

12-29. Brown also has performed poorly on supervision and has a spotty work history. See id. at

ft 20, 22, 32, 44-48. Brown has taken some positive steps while incarcerated on his federal
sentence, buthehasbeensanctionedforpossessinganunauthorizeditem. See [D.E. 67] 1-2; [D.E.

66-1] 1-2; [D.E. 65-1] 1-2; [D.E. 63] 3-8; cf. Pm,er v. United States, 562 U.S. 476, 491 (2011);

Chambers, 956 F.3d at 671-75. In light of Brown's serious criminal conduct, criminal record, poor -

performance on supervision, the need to promote respect for the law, and the need to incapacitate

Brown, the court declines to reduce Brown's sentence any more than it already has. See, e.g.•

Chavez-Mes@, 138 S. Ct. at 1966-68; Chambers, 956 F.3d at 671-75; Barnes, 2020 WL 1281235,

at *4; Latten, 2019 WL 2550327, at *1-4; 18 U.S.C. § 3553(a).



                                                 4

            Case 7:08-cr-00150-D Document 71 Filed 07/31/20 Page 4 of 9
       In reaching this decision, the court has considered the entire record, the parties' arguments,

and the section 3553(a) factors. However, even ifthe court miscalculated the new advisory guideline

range, it still would not reduce Brown's sentence in light ofthe entire record and the section 3553(a)

factors. See 18 U.S.C. § 3553(a); United States v. Gomez-Jimenez, 750 F.3d 370, 382-86 (4th Cir.

2014); United States v. Hargrove, 701 F.3d 156, 161--65 (4th Cir. 2012).

                                                 II.

       Brown seeks compassionate release pursuant to 18 U.S.C. § 3582(c)(l). In support, Brown

relies on the COVID-19 pandemic, his medical issues (i.e., high-cholesterol, hypertension and ''pre-

diabetic" status), and his activities in prison. See [D.E. 68] 1-2; [D.E. 69].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission ("Commission"). Id.

                                                  5

            Case 7:08-cr-00150-D Document 71 Filed 07/31/20 Page 5 of 9
       The Commission policy statements include U.S.S.G. § 1B1.13. Section 1B1.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safetyofanotherpersonortothecommunity." U.S.S.G. § 1B1.13(2). Section 1Bl.13'sapplication

notes provide examples of extraordinary and compelling reasons, including (A) serious medical

conditions of the defendant, (B) advanced age of the defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § 1B1.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (III) experiencing deteriorating physical or mental health because
                                   of the aging process,


                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment of a correctional facility

                                                    6

              Case 7:08-cr-00150-D Document 71 Filed 07/31/20 Page 6 of 9
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § 1B1.13 cmt.n.2. Thus,

 the fact ''that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § 1B1.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § 1B1.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(1 )(A). Nevertheless, section 1B 1.13 provides applicable policy when assessing an inmate's


                            and from which he or she is not expected to recover.

                (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                    is experiencing a serious deterioration in physical or mental health
                    because ofthe aging process; and (iii) has served at least 10 years or 75
                    percent of his or her term of imprisonment, whichever is less.

                (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                          when the defendant would be the only available caregiver for the
                          spouse or registered partner.

                (D) Other Reasons.-A.s determined by the Director of the Bureau of
                    Prisons, there exists in the defendant's case an extraordinary and
                    compelling reason other than, or in combination with, the reasons
                    described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

                                                  7

             Case 7:08-cr-00150-D Document 71 Filed 07/31/20 Page 7 of 9
motion, but a court independently determines whether "extraordinary and compelling reasons"

warrant a sentence reduction under 18 U.S.C. § 3582(c)(l)(A)(l). See,~ United States v. Clark,

No. 1:09cr336-1, 2020 WL 1874140, at •2 (M.D.N.C. Apr. 15, 2020) (unpublished). In doing so,

the court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and

the section 3553(a) factors. See,~ id.; Dinning v. United States, No. 2:12-cr-84, 2020 WL

1889361, at •2 (E.D. Va. Apr. 16, 2020) (unpublished).

       Initially, the court assumes without deciding that Brown has exhausted all adminirnrative

remedies, or alternatively that the warden received Brown's compassionate release request and 30

days have elapsed from receipt. See 18 U.S.C. § 3582(c)(1 )(A). As for the medical condition ofthe

defendant policy statement, Brown has not stated that he suffers from any medical condition from

which he is not going to recover. Cf. [D.E. 68]; [D.E. 69]. Accordingly, releasing Brown or

reducing Brown's sentence is not consistent with application note l(A).          See 18 U.S.C. §

3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that Brown's

medical conditions coupled with the COVID-19 pandemic are extraordinary circumstances

consistent with application note l(D). Even so, the section 3553(a) factors counsel against reducing

Brown's sentence. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark,

2020 WL 1874140, at *3-8. As discussed at length, Brown engaged in serious criminal ~onduct and

also has a serious criminal record. See id. at ff 8-10, 12-29. Having considered the entire record,

the steps that the BOP has taken to address COVID-19, the section 3553(a) factors, Brown's

arguments, and the need to punish Brown for his criminal behavior, to incapacitate Brown, to

promote respect for the law, to deter others, and to protect society, the court declines to grant



                                                 8

            Case 7:08-cr-00150-D Document 71 Filed 07/31/20 Page 8 of 9
Brown's motion to be released. See,~ Chambliss, 948 F.3d at 693-94; United States v. Hill, No.

4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished).

                                                m.
       In sum, the court DENIES Brown's motions for reduction of sentence, for compassionate

release, and for appointment of counsel [D.E. 56, 59, 67, 68, 69].

       SO ORDERED. This JO day of July 2020.



                                                      1.tkfn~~m
                                                      United States District Judge




                                                9

            Case 7:08-cr-00150-D Document 71 Filed 07/31/20 Page 9 of 9
